United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0056
Issued: August 19, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 14, 2020 appellant filed a timely appeal from June 1 and September 11, 2020
merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish a diagnosed medical
condition causally related to the accepted April 13, 2020 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the September 11, 2020 decision and on appeal, appellant submitted additional
evidence. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence
in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be
considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from
reviewing this evidence for the first time on appeal. Id.

FACTUAL HISTORY
On April 23, 2020 appellant, then a 52-year-old motor vehicle operator, filed a traumatic
injury claim (Form CA-1) alleging that on April 13, 2020 she injured her back, legs, arms, and
wrists while in the performance of duty. She explained that she was involved in a motor vehicle
accident (MVA) when her employing establishment vehicle was struck by a truck. On the reverse
side of the claim form the employing establishment indicated that on April 13, 2020 appellant was
injured while in the performance of duty. Appellant stopped work on April 14, 2020.
An April 13, 2020 attending physician’s report, Part B of an authorization for medical
examination and/or treatment (Form CA-16) signed by Maureen Keenan, a family nurse
practitioner, indicated that appellant was injured at work when her vehicle was rear-ended.
Ms. Keenan noted that appellant had no history of a concurrent or preexisting injury, and her
findings included spine and right shoulder pain and tenderness in the lateral aspect of the right hip
upon palpation. She diagnosed right shoulder and lumbar strains and a right hip contusion, and
she indicated that appellant’s diagnoses were caused or aggravated by her employment incident.
Ms. Keenan additionally stated that appellant could resume light work.
In another April 13, 2020 report, Ms. Keenan diagnosed a strain of the muscle, fascia, and
tendon of the lower back, a right thigh contusion, and a strain of an unspecified muscle, fascia, or
tendon at the right shoulder/upper arm. She also listed appellant’s work restrictions.
An April 13, 2020 duty status report (Form CA-17) completed by Ms. Keenan indicated
that appellant was injured at work on April 13, 2020. Clinical findings were listed as right hip
pain, lumbar tenderness, and a right hip contusion, and appellant was diagnosed with right shoulder
and low back strains due to the April 13, 2020 incident. The report additionally listed appellant’s
work restrictions.
In a development letter dated April 27, 2020, OWCP informed appellant that additional
evidence was needed in support of her claim. It advised her of the type of factual and medical
evidence necessary to establish her claim and attached a questionnaire for her completion. OWCP
provided 30 days for appellant to submit the requested evidence.
In another report related to appellant’s evaluation on April 13, 2020, Ms. Keenan indicated
that appellant related that, after the claimed employment incident, she experienced pain in her
waist, right leg, right shoulder, right hip, and the right side of her neck and back. Appellant stated
that she had no relevant medical history, and a right shoulder physical examination revealed
tenderness, pain upon palpation, limited range of motion with pain, bilateral deep tendon reflexes
at 2/4, and a rotator cuff test indicated a positive painful arc. A right hip physical examination
revealed tenderness, full range of motion with pain, and bilateral deep tendon reflexes at 2/4, and
a lumbar spine physical examination revealed right-sided paraspinal tenderness, muscle spasms,
and full range of motion with pain. Ms. Keenan diagnosed lumbar region strain, right hip and
thigh contusions, and a right shoulder muscle strain. She indicated that appellant could return to
work with restrictions.
A May 12, 2020 Form CA-17 signed by Matthew Abad, a physician assistant, indicated
that appellant was injured at work on April 13, 2020 and sustained injury to her back, legs, and

2

arms. Clinical findings were listed as pain and spasms in appellant’s back and lower back, and
appellant was diagnosed with cervicalgia and lower back pain due to the April 13, 2020 incident.
The report additionally listed appellant’s work restrictions.
An April 16, 2020 report by Ms. Keenan related that appellant presented for a follow-up
appointment regarding her arm, back, and neck injuries from April 13, 2020 and complained of
low back and hip pain radiating into her lateral thigh. Ms. Keenan reviewed appellant’s medical
history, conducted a physical examination, and continued to diagnose lumbar region strain, right
hip and thigh contusions, and a right shoulder muscle strain. She additionally indicated that
appellant could return to work with restrictions.
By decision dated June 1, 2020, OWCP denied appellant’s traumatic injury claim, finding
that the evidence of record was insufficient to establish a diagnosed medical condition in
connection with the accepted April 13, 2020 employment incident. OWCP concluded, therefore,
that the requirements had not been met to establish an injury as defined under FECA.
On June 15, 2020 appellant requested reconsideration.
A June 22, 2020 Form CA-16 signed by the employing establishment listed appellant’s
date of injury as April 13, 2020 and authorized treatment as medically necessary for the effects of
the injury.
A June 9, 2020 attending physician’s report, Part B of Form CA-16, signed by Mr. Abad
indicated that on April 13, 2020 appellant was injured in an MVA at work and had no history of a
concurrent or preexisting injury. Findings were recorded as including lower back and right elbow
pain, and the report indicated that appellant’s condition was caused by the April 13, 2020
employment incident. Mr. Abad also noted that appellant was totally disabled from April 20 to
June 20, 2020 and could resume light work on July 1, 2020. The report also listed appellant’s
work restrictions.
An undated letter from Mr. Abad indicated that appellant was under his care due to her
recent MVA. He stated that she sustained injuries that limited her ability to work and listed her
work limitations.
June 23, July 7, and August 4, 2020 CA-17 form reports signed by Mr. Abad noted
appellant’s history of injury and related that she injured her back, hip, and shoulder. These reports
described clinical findings as including pain and decreased range of motion and advised for
appellant to not resume work.
An August 27, 2020 Form CA-17 from Mr. Abad indicated that on April 13, 2020
appellant was injured in an MVA. Clinical findings were listed as back pain and appellant was
diagnosed with a lumbar disc protrusion. The report recommended for appellant to return to work
full time on August 29, 2020.
By decision dated September 11, 2020, OWCP denied modification of its June 1, 2020
decision.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,4 that an injury was sustained in the performance of duty, as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment incident
at the time, place, and in the manner alleged. Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.7
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.8 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the accepted employment incident must be based on a
complete factual and medical background. Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition and the
specific employment incident.9
ANALYSIS
The Board finds that appellant has met her burden of proof to establish right hip and thigh
contusions causally related the accepted April 13, 2020 employment incident.
On the date of injury, appellant was seen by Ms. Keenan, a nurse practitioner. In multiple
reports dated April 13 and 16, 2020, she diagnosed, among other things, right hip and thigh
3

Supra note 1.

4

J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6
R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

K.L., Docket No. 18-1029 (issued January 9, 2019); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee),
10.5(q).
8

L.S., Docket No. 19-1769 (issued July 10, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

B.C., Docket No. 20-0221 (issued July 10, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

4

contusions. OWCP’s procedures provide that, if a condition reported is a minor one, such as a
burn, laceration, insect sting, or animal bite, which can be identified on visual inspection by
a lay person, a case may be accepted without a medical report. 10 As the evidence of record
establishes diagnosed visible injuries, the Board finds that appellant has met her burden of proof
to establish right hip and thigh contusions causally related to the accepted April 13, 2020
employment incident.11
The Board further finds, however, that appellant has not met her burden of proof to
establish additional medical conditions causally related to the accepted April 13, 2020 employment
injury.
In support of her claim, appellant submitted multiple reports dated April 13 and 16, 2020
signed by Ms. Keenan, a family nurse practitioner. OWCP also received multiple reports dated
from May 12 to August 27, 2020 from Mr. Abad, a physician assistant. However, the Board has
held that certain healthcare providers such as physical therapists, nurses, nurse practitioners,
physician assistants, and social workers are not considered physicians as defined under FECA.12
Consequently, their medical findings and/or opinions will not suffice for purposes of establishing
causal relationship. As such, this evidence is of no probative value and insufficient to meet
appellant’s burden of proof.13
As appellant has not submitted rationalized medical evidence establishing additional
diagnosed medical conditions causally related to the accepted April 13, 2020 employment
incident, she has not met her burden of proof.14
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has established right hip and thigh contusions causally
related to the accepted April 13, 2020 employment incident. The Board further finds, however,

10
See Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.6(a)
(June 2011); Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(c)
(January 2013). See also A.J., Docket No. 20-0484 (issued September 2, 2020).
11

See W.R., Docket No. 20-1101 (issued January 26, 2021); S.K., Docket No. 18-1411 (issued July 22, 2020).

12

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t); see B.W., Docket No. 20-1027 (issued November 18, 2020); K.W., 59
ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006). A report from a physician assistant or
certified nurse practitioner will not be considered medical evidence unless countersigned by a qualified physician.
Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3a(1) (January 2013).
13

Id.

14

C.W., Docket No. 20-1027 (issued November 18, 2020); J.T., Docket No. 18-1755 (issued April 4, 2019).

5

that appellant has not met her burden of proof to establish a diagnosed medical condition causally
related to the accepted employment injury.15
ORDER
IT IS HEREBY ORDERED THAT the September 11 and June 1, 2020 decisions of the
Office of Workers’ Compensation Programs are affirmed in part and reversed in part.
Issued: August 19, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

15

The Board notes that the employing establishment issued a Form CA-16. A completed Form CA-16 authorization
may constitute a contract for payment of medical expenses to a medical facility or physician, when properly executed.
The form creates a contractual obligation, which does not involve the employee directly, to pay for the cost of the
examination or treatment regardless of the action taken on the claim. See 20 C.F.R. § 10.300(c); C.B., Docket No.
19-1882 (issued April 1, 2020); J.G., Docket No. 17-1062 (issued February 13, 2018); Tracy P. Spillane, 54 ECAB
608 (2003).

6

